Order filed April 10, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00979-CV
                                   ____________

  IN RE RH WHITE OAK, LLC, BRIAN HARDY, COLIN ZAK, ENTEX
        PARTNERS, LTD., AND ENTEX MANAGEMENT SERVICES,
                          L.L.C., Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-81470

                                     ORDER

      On February 6, 2014, this Court issued a memorandum opinion
conditionally granting, in part, and denying, in part, relators’ petition for writ of
mandamus. The Court on its own motion ORDERS the memorandum opinion be
re-designated a non-memorandum opinion.

                                             PER CURIAM

Panel consists of Justices Busby, Donovan, and Wise.